            Case 1:16-cv-04810-ALC Document 7 Filed 09/08/20 Page 1 of 1



                                                                                               9/8/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                              :
  EDDY ESTUARDO CHINCH ZACARIAS,
                                                              :
                                                              :
                                                Petitioner,
                                                              :             16-CV-4810 (ALC)
                                                              :
                     -against-
                                                              :                 ORDER
                                                              :
   UNITED STATES OF AMERICA,
                                                              :
                                                              :
                                             Respondent.
                                                              :
                                                              :
------------------------------------------------------------x

ANDREW L. CARTER, JR., United States District Judge:

         The Court issued an Order to Answer Petitioner’s 28 U.S.C. § 2255 motion in this case.

ECF No. 4. The U.S. Attorney’s Office filed a memorandum in opposition in Petitioner’s criminal

docket. See United States v. Zacarias, No. 14-CR-194, ECF No. 41. The Court then appointed

counsel for Petitioner. ECF No. 6.

         The U.S. Attorney’s Office is hereby ORDERED to re-file its memorandum in opposition

in Petitioner’s civil docket (16-CV-4810) on or before September 22, 2020. Petitioner is hereby

ORDERED to file either a reply to this memorandum or a status report on or before October 20,

2020.

SO ORDERED.

Dated:           September 8, 2020
                 New York, New York

                                                                _______________________________
                                                                 HON. ANDREW L. CARTER, JR.
                                                                    United States District Judge




                                                         1
